                      1   Donald E. J. Kilmer, Jr. [SBN: 179986]
                      2   Email: don@dklawoffice.com
                          Jessica L. Danielski [SBN: 308940]
                      3   Email: jessica@dklawoffice.com
                      4   LAW OFFICES OF DONALD KILMER, APC
                          3455 Jarvis Avenue
                      5
                          San Jose, California 95118
                      6   Voice: (408) 264-8489
                      7
                          Jason Davis [SBN: 224250]
                      8   Email: jason@calgunlawyers.com
                      9   THE DAVIS LAW FIRM
                          27201 Pureta Real, Suite 300
                     10
                          Mission Viejo, California 92691
                     11   Voice: (949) 436-4867
                     12
                          Fax: (888) 624-4867

                     13   Attorneys for Plaintiffs
                     14   JANE ROE #1, et al.
                     15
                                                      UNITED STATES DISTRICT COURT
                     16
                                                    EASTERN DISTRICT OF CALIFORNIA
                     17
                     18                               )
                          JANE ROE #1; JANE ROE #2; JOHN
                                                      )                Case No.: 1:19-CV-00270-DAD-
                     19   DOE #1; JOHN DOE #2; JOHN DOE                BAM
                                                      )
                          #3; JOHN DOE #4; JOHN DOE #5;
                     20                               )                STIPULATED PROTECTIVE
                          JOHN DOE #6; SECOND
                     21   AMENDMENT FOUNDATION, INC., )                ORDER
                                                      )
                     22
                                    Plaintiffs,       )
                     23                               )
                     24        vs.                    )
                                                      )
                     25                               )
                          UNITED STATES OF AMERICA;
                     26   UNITED STATES DEPARTMENT OF )
                          JUSTICE; FEDERAL BUREAU OF  )
                     27                               )
                          INVESTIGATION; BUREAU OF
                     28   ALCOHOL, TOBACCO, FIREARMS )
Donald Kilmer
Attorney at Law
3455 Jarvis Ave.
                                                                   1
San Jose, CA 95118
Vc: 408/264-8489          Joint Motion & Protective Order                      Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
                      1   AND EXPLOSIVES; WILLIAM P.                   )
                      2   BARR (U.S. Attorney General),                )
                          CHIRISTOPHER A. WRAY (Director,              )
                      3   Federal Bureau of Investigation);            )
                      4   REGINA LOMBARDO (Acting Deputy               )
                          Director, Bureau of Alcohol, Tobacco,        )
                      5
                          Firearms and Explosives); XAVIER             )
                      6   BECERRA (California Attorney                 )
                      7   General),                                    )
                                                                       )
                      8                    Defendants.                 )
                      9                                                )
                     10
                     11                                     STIPULATION AND ORDER1
                     12
                     13   1.       Purposes And Limitations
                     14            Disclosure and discovery activity in this action are likely to involve
                     15   production of confidential or private information for which special protection from
                     16   public disclosure and from use for any purpose other than prosecuting this litigation
                     17   may be warranted. Accordingly, the parties hereby stipulate to and petition the court
                     18   to enter the following Stipulated Protective Order. The parties acknowledge that this
                     19   Order does not confer blanket protections on all disclosures or responses to
                     20   discovery and that the protection it affords from public disclosure and use extends
                     21   only to the limited information or items that are entitled to confidential treatment
                     22   under the applicable legal principles. The parties further acknowledge, as set forth in
                     23   Section 12.3, below, that this Stipulated Protective Order does not entitle them to
                     24   file confidential information under seal; this Court’s Civil Local Rules 140, 141, and
                     25
                     26   1   A separate unopposed motion requesting an order from the court that the Plaintiffs
                     27   be permitted to proceed by way of pseudonyms in this action has been filed
                     28   concurrently with this stipulation and request for orders.
Donald Kilmer
Attorney at Law
3455 Jarvis Ave.
                                                                       2
San Jose, CA 95118
Vc: 408/264-8489          Joint Motion & Protective Order                            Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
                      1   141.1 set forth the procedures that must be followed and the standards that will be
                      2   applied when a party seeks permission from the court to file material under seal.
                      3   2.      Definitions
                      4   2.1     Challenging Party: a Party or Non-Party that challenges the designation of
                      5   information or items under this Order.
                      6   2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it
                      7   is generated, stored or maintained) or tangible things that qualify for protection
                      8   under Federal Rule of Civil Procedure 26(c).
                      9   2.3     Counsel (without qualifier): Counsel of Record, including members of their
                     10   offices (as well as their support staff).
                     11   2.4     Designating Party: a Party or Non-Party that designates information or items
                     12   that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
                     13   2.5     Disclosure or Discovery Material: all items or information, regardless of the
                     14   medium or manner in which it is generated, stored, or maintained (including, among
                     15   other things, testimony, transcripts, and tangible things), that are produced or
                     16   generated in disclosures or responses to discovery in this matter.
                     17   2.6     Expert: a person with specialized knowledge or experience in a matter
                     18   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                     19   an expert witness or as a consultant in this action.
                     20   2.7     Non-Party: any natural person, partnership, corporation, association, or other
                     21   legal entity not named as a Party to this action.
                     22   2.8     Party: any party to this action, including all of its officers, directors,
                     23   employees, consultants, retained experts, and Counsel of Record (and their support
                     24   staffs).
                     25   2.9     Producing Party: a Party or Non-Party that produces Disclosure or Discovery
                     26   Material in this action.
                     27   2.10 Professional Vendors: persons or entities that provide litigation support
                     28   services (e.g., photocopying, videotaping, translating, preparing exhibits or
Donald Kilmer
Attorney at Law
3455 Jarvis Ave.
                                                                        3
San Jose, CA 95118
Vc: 408/264-8489          Joint Motion & Protective Order                             Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
                      1   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                      2   and their employees and subcontractors.
                      3   2.11 Protected Material: any Disclosure or Discovery Material that is designated
                      4   as “CONFIDENTIAL.”
                      5   2.12 Receiving Party: a Party that receives Disclosure or Discovery Material from
                      6   a Producing Party.
                      7   3.      Scope
                      8           The protections conferred by this Stipulation and Order cover not only
                      9   Protected Material (as defined above), but also (1) any information copied or
                     10   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                     11   compilations of Protected Material; and (3) any testimony, conversations, or
                     12   presentations by Parties or their Counsel that might reveal Protected Material.
                     13           However, the protections conferred by this Stipulation and Order do not cover
                     14   the following information:
                     15           (a) any information that is in the public domain at the time of disclosure to a
                     16           Receiving Party or becomes part of the public domain after its disclosure to a
                     17           Receiving Party as a result of publication not involving a violation of this
                     18           Order, including becoming part of the public record through trial or
                     19           otherwise; and
                     20           (b) any information known to the Receiving Party prior to the disclosure or
                     21           obtained by the Receiving Party after the disclosure from a source who
                     22           obtained the information lawfully and under no obligation of confidentiality
                     23           to the Designating Party. Any use of Protected Material at trial shall be
                     24           governed by a separate agreement or order.
                     25   4.      Duration
                     26           Even after final disposition of this litigation, the confidentiality obligations
                     27   imposed by this Order shall remain in effect until a Designating Party agrees
                     28   otherwise in writing or a court order otherwise directs. Final disposition shall be
Donald Kilmer
Attorney at Law
3455 Jarvis Ave.
                                                                       4
San Jose, CA 95118
Vc: 408/264-8489          Joint Motion & Protective Order                            Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
                      1   deemed to be the later of (1) dismissal of all claims and defenses in this action, with
                      2   or without prejudice; and (2) final judgment herein after the completion and
                      3   exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
                      4   including the time limits for filing any motions or applications for extension of time
                      5   pursuant to applicable law.
                      6   5.      Designating Protected Material
                      7   5.1     Exercise of Restraint and Care in Designating Material for Protection. Each
                      8   Party or Non-Party that designates information or items for protection under this
                      9   Order must take care to limit any such designation to specific material that qualifies
                     10   under the appropriate standards. The Designating Party must designate for
                     11   protection only those parts of material, documents, items, or oral or written
                     12   communications that qualify – so that other portions of the material, documents,
                     13   items, or communications for which protection is not warranted are not swept
                     14   unjustifiably within the ambit of this Order.
                     15           Mass, indiscriminate, or routinized designations are prohibited. Designations
                     16   that are shown to be clearly unjustified or that have been made for an improper
                     17   purpose (e.g., to unnecessarily encumber or retard the case development process or
                     18   to impose unnecessary expenses and burdens on other parties) expose the
                     19   Designating Party to sanctions.
                     20           If it comes to a Designating Party’s attention that information or items that it
                     21   designated for protection do not qualify for protection, that Designating Party must
                     22   promptly notify all other Parties that it is withdrawing the mistaken designation.
                     23   5.2     Manner and Timing of Designations. Except as otherwise provided in this
                     24   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                     25   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                     26   under this Order must be clearly so designated before the material is disclosed or
                     27   produced.
                     28   ///
Donald Kilmer
Attorney at Law
3455 Jarvis Ave.
                                                                       5
San Jose, CA 95118
Vc: 408/264-8489          Joint Motion & Protective Order                           Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
                      1           Designation in conformity with this Order requires:
                      2           (a) for information in documentary form (e.g., paper or electronic documents,
                      3           but excluding transcripts of depositions or other pretrial or trial proceedings),
                      4           that the Producing Party affix the legend “CONFIDENTIAL” to each page
                      5           that contains protected material. If only a portion or portions of the material
                      6           on a page qualifies for protection, the Producing Party also must clearly
                      7           identify the protected portion(s) (e.g., by making appropriate markings in the
                      8           margins).
                      9           A Party or Non-Party that makes original documents or materials available for
                     10           inspection need not designate them for protection until after the inspecting
                     11           Party has indicated which material it would like copied and produced. During
                     12           the inspection and before the designation, all of the material made available
                     13           for inspection shall be deemed “CONFIDENTIAL.” After the inspecting
                     14           Party has identified the documents it wants copied and produced, the
                     15           Producing Party must determine which documents, or portions thereof,
                     16           qualify for protection under this Order. Then, before producing the specified
                     17           documents, the Producing Party must affix the “CONFIDENTIAL” legend to
                     18           each page that contains Protected Material. If only a portion or portions of the
                     19           material on a page qualifies for protection, the Producing Party also must
                     20           clearly identify the protected portion(s) (e.g., by making appropriate markings
                     21           in the margins).
                     22           (b) for testimony given in deposition or in other pretrial or trial proceedings,
                     23           that the Designating Party identify on the record, before the close of the
                     24           deposition, hearing, or other proceeding, all protected testimony.
                     25           (c) for information produced in some form other than documentary and for
                     26           any other tangible items, that the Producing Party affix in a prominent place
                     27           on the exterior of the container or containers in which the information or item
                     28           is stored the legend “CONFIDENTIAL.” If only a portion or portions of the
Donald Kilmer
Attorney at Law
3455 Jarvis Ave.
                                                                       6
San Jose, CA 95118
Vc: 408/264-8489          Joint Motion & Protective Order                           Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
                      1           information or item warrant protection, the Producing Party, to the extent
                      2           practicable, shall identify the protected portion(s).
                      3   5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
                      4   to designate qualified information or items does not, standing alone, waive the
                      5   Designating Party’s right to secure protection under this Order for such material.
                      6   Upon timely correction of a designation, the Receiving Party must make reasonable
                      7   efforts to assure that the material is treated in accordance with the provisions of this
                      8   Order.
                      9   6.      Challenging Confidentiality Designations
                     10   6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation
                     11   of confidentiality at any time. Unless a prompt challenge to a Designating Party’s
                     12   confidentiality designation is necessary to avoid foreseeable, substantial unfairness,
                     13   unnecessary economic burdens, or a significant disruption or delay of the litigation,
                     14   a Party does not waive its right to challenge a confidentiality designation by electing
                     15   not to mount a challenge promptly after the original designation is disclosed.
                     16   6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution
                     17   process by providing written notice of each designation it is challenging and
                     18   describing the basis for each challenge. To avoid ambiguity as to whether a
                     19   challenge has been made, the written notice must recite that the challenge to
                     20   confidentiality is being made in accordance with this specific paragraph of the
                     21   Protective Order. The parties shall attempt to resolve each challenge in good faith
                     22   and must begin the process by conferring directly (in voice to voice dialogue; other
                     23   forms of communication are not sufficient) within 14 days of the date of service of
                     24   notice. In conferring, the Challenging Party must explain the basis for its belief that
                     25   the confidentiality designation was not proper and must give the Designating Party
                     26   an opportunity to review the designated material, to reconsider the circumstances,
                     27   and, if no change in designation is offered, to explain the basis for the chosen
                     28   designation. A Challenging Party may proceed to the next stage of the challenge
Donald Kilmer
Attorney at Law
3455 Jarvis Ave.
                                                                       7
San Jose, CA 95118
Vc: 408/264-8489          Joint Motion & Protective Order                            Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
                      1   process only if it has engaged in this meet and confer process first or establishes that
                      2   the Designating Party is unwilling to participate in the meet and confer process in a
                      3   timely manner.
                      4   6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court
                      5   intervention, the Designating Party shall file and serve a motion to retain
                      6   confidentiality within 21 days of the initial notice of challenge or within 14 days of
                      7   the parties agreeing that the meet and confer process will not resolve their dispute,
                      8   whichever is earlier. Each such motion must be accompanied by a competent
                      9   declaration affirming that the movant has complied with the meet and confer
                     10   requirements imposed in the preceding paragraph. Failure by the Designating Party
                     11   to make such a motion including the required declaration within 21 days (or 14
                     12   days, if applicable) shall automatically waive the confidentiality designation for
                     13   each challenged designation.
                     14           In addition, the Challenging Party may file a motion challenging a
                     15   confidentiality designation at any time if there is good cause for doing so, including
                     16   a challenge to the designation of a deposition transcript or any portions thereof. Any
                     17   motion brought pursuant to this provision must be accompanied by a competent
                     18   declaration affirming that the movant has complied with the meet and confer
                     19   requirements imposed by the preceding paragraph.
                     20           The burden of persuasion in any such challenge proceeding shall be on the
                     21   Designating Party. Frivolous challenges, and those made for an improper purpose
                     22   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                     23   expose the Challenging Party to sanctions. Unless the Designating Party has waived
                     24   the confidentiality designation by failing to file a motion to retain confidentiality as
                     25   described above, all parties shall continue to afford the material in question the level
                     26   of protection to which it is entitled under the Producing Party’s designation until the
                     27   court rules on the challenge.
                     28   ///
Donald Kilmer
Attorney at Law
3455 Jarvis Ave.
                                                                      8
San Jose, CA 95118
Vc: 408/264-8489          Joint Motion & Protective Order                           Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
                      1   7.      Access To And Use Of Protected Material
                      2   7.1     Basic Principles. A Receiving Party may use Protected Material that is
                      3   disclosed or produced by another Party or by a Non-Party in connection with this
                      4   case only for prosecuting, defending, or attempting to settle this litigation. Such
                      5   Protected Material may be disclosed only to the categories of persons and under the
                      6   conditions described in this Order. When the litigation has been terminated, a
                      7   Receiving Party must comply with the provisions of section 13 below (FINAL
                      8   DISPOSITION).
                      9           Protected Material must be stored and maintained by a Receiving Party at a
                     10   location and in a secure manner that ensures that access is limited to the persons
                     11   authorized under this Order.
                     12   7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                     13   ordered by the court or permitted in writing by the Designating Party, a Receiving
                     14   Party may disclose any information or item designated “CONFIDENTIAL” only to:
                     15           (a) the Receiving Party’s Counsel of Record in this action, as well as
                     16           employees of said Counsel of Record to whom it is reasonably necessary to
                     17           disclose the information for this litigation;
                     18           (b) Experts (as defined in this Order) of the Receiving Party to whom
                     19           disclosure is reasonably necessary for this litigation and who have signed the
                     20           “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                     21           (c) the court and its personnel;
                     22           (d) court reporters and their staff, professional jury or trial consultants, mock
                     23           jurors, and Professional Vendors to whom disclosure is reasonably necessary
                     24           for this litigation and who have signed the “Acknowledgment and Agreement
                     25           to Be Bound” (Exhibit A);
                     26           (e) during their depositions, witnesses in the action to whom disclosure is
                     27           reasonably necessary and who have signed the “Acknowledgment and
                     28           Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the
Donald Kilmer
Attorney at Law
3455 Jarvis Ave.
                                                                       9
San Jose, CA 95118
Vc: 408/264-8489          Joint Motion & Protective Order                           Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
                      1           Designating Party or ordered by the court. Pages of transcribed deposition
                      2           testimony or exhibits to depositions that reveal Protected Material must be
                      3           separately bound by the court reporter and may not be disclosed to anyone
                      4           except as permitted under this Stipulated Protective Order.
                      5           (f) the author or recipient of a document containing the information or a
                      6           custodian or other person who otherwise possessed or knew the information.
                      7   8.      Protected Material Subpoenaed Or Ordered Produced In Other
                      8   Litigation
                      9           If a Party is served with a subpoena or a court order issued in other litigation
                     10   that compels disclosure of any information or items designated in this action as
                     11   “CONFIDENTIAL,” that Party must:
                     12           (a) promptly notify in writing the Designating Party. Such notification shall
                     13           include a copy of the subpoena or court order;
                     14           (b) promptly notify in writing the party who caused the subpoena or order to
                     15           issue in the other litigation that some or all of the material covered by the
                     16           subpoena or order is subject to this Protective Order. Such notification shall
                     17           include a copy of this Stipulated Protective Order; and
                     18           (c) cooperate with respect to all reasonable procedures sought to be pursued
                     19           by the Designating Party whose Protected Material may be affected.
                     20           If the Designating Party timely seeks a protective order, the Party served with
                     21           the subpoena or court order shall not produce any information designated in
                     22           this action as “CONFIDENTIAL” before a determination by the court from
                     23           which the subpoena or order issued, unless the Party has obtained the
                     24           Designating Party’s permission. The Designating Party shall bear the burden
                     25           and expense of seeking protection in that court of its confidential material –
                     26           and nothing in these provisions should be construed as authorizing or
                     27           encouraging a Receiving Party in this action to disobey a lawful directive
                     28           from another court.
Donald Kilmer
Attorney at Law
3455 Jarvis Ave.
                                                                      10
San Jose, CA 95118
Vc: 408/264-8489          Joint Motion & Protective Order                            Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
                      1   9.      A Non-Party’s Protected Material Sought To Be Produced In This
                      2   Litigation
                      3           (a) The terms of this Order are applicable to information produced by a Non-
                      4           Party in this action and designated as “CONFIDENTIAL.” Such information
                      5           produced by Non-Parties in connection with this litigation is protected by the
                      6           remedies and relief provided by this Order. Nothing in these provisions
                      7           should be construed as prohibiting a Non-Party from seeking additional
                      8           protections.
                      9           (b) In the event that a Party is required, by a valid discovery request, to
                     10           produce a Non-Party’s confidential information in its possession, and the
                     11           Party is subject to an agreement with the Non-Party not to produce the Non-
                     12           Party’s confidential information, then the Party shall:
                     13                    (1) promptly notify in writing the Requesting Party and the Non-Party
                     14                    that some or all of the information requested is subject to a
                     15                    confidentiality agreement with a Non-Party;
                     16                    (2) promptly provide the Non-Party with a copy of the Stipulated
                     17                    Protective Order in this litigation, the relevant discovery request(s), and
                     18                    a reasonably specific description of the information requested; and
                     19                    (3) make the information requested available for inspection by the
                     20                    Non-Party.
                     21           (c) If the Non-Party fails to object or seek a protective order from this court
                     22           within 14 days of receiving the notice and accompanying information, the
                     23           Receiving Party may produce the Non-Party’s confidential information
                     24           responsive to the discovery request. If the Non-Party timely seeks a protective
                     25           order, the Receiving Party shall not produce any information in its possession
                     26           or control that is subject to the confidentiality agreement with the Non-Party
                     27           before a determination by the court. Absent a court order to the contrary, the
                     28
Donald Kilmer
Attorney at Law
3455 Jarvis Ave.
                                                                         11
San Jose, CA 95118
Vc: 408/264-8489          Joint Motion & Protective Order                              Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
                      1           Non-Party shall bear the burden and expense of seeking protection in this
                      2           court of its Protected Material.
                      3   10.     Unauthorized Disclosure Of Protected Material
                      4           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                      5   Protected Material to any person or in any circumstance not authorized under this
                      6   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                      7   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                      8   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                      9   persons to whom unauthorized disclosures were made of all the terms of this Order,
                     10   and (d) request such person or persons to execute the “Acknowledgment and
                     11   Agreement to Be Bound” that is attached hereto as Exhibit A.
                     12   11.     Inadvertent Production Of Privileged Or Otherwise Protected Material
                     13           When a Producing Party gives notice to Receiving Parties that certain
                     14   inadvertently produced material is subject to a claim of privilege or other protection,
                     15   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                     16   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                     17   may be established in an e-discovery order that provides for production without
                     18   prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
                     19   as the parties reach an agreement on the effect of disclosure of a communication or
                     20   information covered by the attorney-client privilege or work product protection, the
                     21   parties may incorporate their agreement in the stipulated protective order submitted
                     22   to the court.
                     23   12.     Miscellaneous
                     24   12.1 Right to Further Relief. Nothing in this Order abridges the right of any person
                     25   to seek its modification by the court in the future.
                     26   12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective
                     27   Order no Party waives any right it otherwise would have to object to disclosing or
                     28   producing any information or item on any ground not addressed in this Stipulated
Donald Kilmer
Attorney at Law
3455 Jarvis Ave.
                                                                      12
San Jose, CA 95118
Vc: 408/264-8489          Joint Motion & Protective Order                          Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
                      1   Protective Order. Similarly, no Party waives any right to object on any ground to use
                      2   in evidence of any of the material covered by this Protective Order.
                      3   12.3 Filing Protected Material. Without written permission from the Designating
                      4   Party or a court order secured after appropriate notice to all interested persons, a
                      5   Party may not file in the public record in this action any Protected Material. A Party
                      6   that seeks to file under seal any Protected Material must comply with Civil Local
                      7   Rules 140, 141 and 141.1. Protected Material may only be filed under seal pursuant
                      8   to a court order authorizing the sealing of the specific Protected Material at issue.
                      9   Pursuant to Civil Local Rule 140, 141 and 141.1, a sealing order will issue only
                     10   upon a request establishing that the Protected Material at issue is privileged,
                     11   protectable as a trade secret, or otherwise entitled to protection under the law. If a
                     12   Receiving Party's request to file Protected Material under seal pursuant to Civil
                     13   Local Rules is denied by the court, then the Receiving Party may file the
                     14   information in the public record pursuant to Local Rules unless otherwise instructed
                     15   by the court.
                     16   13.     Final Disposition
                     17           Within 60 days after the final disposition of this action, as defined in
                     18   paragraph 4, each Receiving Party must return all Protected Material to the
                     19   Producing Party or destroy such material. As used in this subdivision, “all Protected
                     20   Material” includes all copies, abstracts, compilations, summaries, and any other
                     21   format reproducing or capturing any of the Protected Material. Whether the
                     22   Protected Material is returned or destroyed, the Receiving Party must submit a
                     23   written certification to the Producing Party (and, if not the same person or entity, to
                     24   the Designating Party) by the 60 day deadline that (1) identifies (by category, where
                     25   appropriate) all the Protected Material that was returned or destroyed and (2) affirms
                     26   that the Receiving Party has not retained any copies, abstracts, compilations,
                     27   summaries or any other format reproducing or capturing any of the Protected
                     28   Material.
Donald Kilmer
Attorney at Law
3455 Jarvis Ave.
                                                                      13
San Jose, CA 95118
Vc: 408/264-8489          Joint Motion & Protective Order                           Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
                      1           Notwithstanding this provision, Counsel are entitled to retain an archival copy
                      2   of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
                      3   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
                      4   work product, and consultant and expert work product, even if such materials
                      5   contain Protected Material. Any such archival copies that contain or constitute
                      6   Protected Material remain subject to this Protective Order as set forth in Section 4
                      7   (DURATION).
                      8   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                      9           Date: September 30, 2019
                     10           /s/ Donald Kilmer               /s/ Nelson Richards
                     11           Attorney for Plaintiffs         Attorney for Defendant Becerra
                                                                  (Approved Sept. 30, 2019 |LR 131(e))
                     12
                     13           /s/ James Bickford
                                  Attorney for Defendant United States, et al.
                     14
                                  (Approved Sept. 30, 2019 | LR 131(e))
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
Donald Kilmer
Attorney at Law
3455 Jarvis Ave.
                                                                     14
San Jose, CA 95118
Vc: 408/264-8489          Joint Motion & Protective Order                          Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
                      1                                                 EXHIBIT A
                      2                        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                      3           I, _____________________________ [print or type full name], of _________________
                      4   [print or type full address], declare under penalty of perjury that I have read in its entirety and
                      5   understand the Stipulated Protective Order that was issued by the United States District Court for the
                      6
                          Eastern District of California on [date] in the case of Jane Roe, et al., v. United States, et al., Case
                      7
                          No.: 1:19-CV-00270-DAD-BAM in the United States District Court for the Eastern District of
                      8
                          California.
                      9
                                  I agree to comply with and to be bound by all the terms of this Stipulated Protective Order
                     10
                          and I understand and acknowledge that failure to so comply could expose me to sanctions and
                     11
                          punishment in the nature of contempt.
                     12
                                  I solemnly promise that I will not disclose in any manner any information or item that is
                     13
                          subject to this Stipulated Protective Order to any person or entity except in strict compliance with
                     14
                          the provisions of this Order.
                     15
                     16           I further agree to submit to the jurisdiction of the United States District Court for the Eastern

                     17   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even

                     18   if such enforcement proceedings occur after termination of this action.

                     19   I hereby appoint _____________________________________________ [print or type full name]

                     20   of _____________________________________ [print or type full address and telephone number]
                     21   as my California agent for service of process in connection with this action or any proceedings
                     22   related to enforcement of this Stipulated Protective Order.
                     23   Date: ______________________________________
                     24   City and State where sworn and signed: _________________________________
                     25   Printed name: _______________________________
                     26
                     27
                          Signature: __________________________________
                     28
Donald Kilmer
Attorney at Law
3455 Jarvis Ave.
                                                                             15
San Jose, CA 95118
Vc: 408/264-8489          Joint Motion & Protective Order                                     Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
                      1                                                 ORDER
                      2           The Court adopts the stipulated protective order submitted by the parties. The parties are
                      3   advised that pursuant to the Local Rules of the United States District Court, Eastern District of
                      4   California, any documents subject to this protective order to be filed under seal must be
                      5   accompanied by a written request which complies with Local Rule 141 prior to sealing. The party
                      6   making a request to file documents under seal shall be required to show good cause for documents
                      7   attached to a non-dispositive motion or compelling reasons for documents attached to a dispositive
                      8   motion. Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-78 (9th Cir. 2009). Within five (5)
                      9   days of any approved document filed under seal, the party shall file a redacted copy of the sealed
                     10   document. The redactions shall be narrowly tailored to protect only the information that is
                     11   confidential or was deemed confidential. Additionally, the parties shall consider resolving any
                     12   dispute arising under this protective order according to the Court’s informal discovery dispute
                     13   procedures.
                     14
                     15   IT IS SO ORDERED.
                     16
                              Dated:     October 4, 2019                           /s/ Barbara    A. McAuliffe                   _
                     17
                                                                             UNITED STATES MAGISTRATE JUDGE
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
Donald Kilmer
Attorney at Law
3455 Jarvis Ave.
                                                                           16
San Jose, CA 95118
Vc: 408/264-8489          Joint Motion & Protective Order                                  Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
